



Exhibit 10.4


AMBAC FINANCIAL GROUP, INC.
PERFORMANCE STOCK UNIT AGREEMENT
FOR LONG-TERM INCENTIVE COMPENSATION AWARD
(Employees without Employment Agreements)
Effective as of [Date], 2020 (the “Grant Date”), [Name] (the “Participant”) has
been granted an Award under the Ambac Financial Group, Inc. Incentive
Compensation Plan (the “Incentive Plan”). This Agreement evidences the Award,
which shall consist of a Full Value Award in the form of performance stock units
(“Performance Stock Units”). In addition to the terms and conditions of the
Incentive Plan and the Award shall be subject to the following terms and
conditions (sometimes referred to as this “Agreement”).
1.Defined Terms. Capitalized terms used in this Agreement which are not
otherwise defined herein shall have the meaning specified in the Incentive Plan.
2.Grant of Performance Stock Units. Subject to the terms of this Agreement, and
the Incentive Plan, effective as of the Grant Date the Participant is hereby
granted [Number] Performance Stock Units (the “Target Performance Units”). This
Award contains the right to dividend equivalents (“Dividend Equivalents”) with
respect to Earned Performance Units (as defined in Section 3(a)) as described in
Section 4. Each Performance Stock Unit awarded hereunder shall become earned and
vested as described in Section 3 and each Earned Performance Unit (and
associated Earned Dividend Equivalents thereon as described in Section 4) shall
be settled in accordance with Section 5.
3.Earning, Vesting and Forfeiture of Performance Stock Units. The Performance
Stock Units shall become earned and vested in accordance with the following:
(a)All Performance Stock Units shall be unearned and unvested unless and until
they become earned and vested and nonforfeitable in accordance with this Section
3. The Participant shall have the ability to earn between 0% and 220% of the
Target Performance Units, as determined by the Compensation Committee, based on
the continuing employment of the Participant during the period beginning on
January 1, 2020 and ending on the December 31, 2022 (the “Performance Period”)
and satisfaction of the Performance Goals set forth in Exhibit A hereto (which
is incorporated into and forms part of this Agreement). Any Performance Stock
Units granted pursuant to this Agreement that become earned in accordance with
this Agreement shall be referred to herein as “Earned Performance Units”. Except
as provided in Section 3(b), if the Participant’s termination of employment or
service with the Company (the “Termination Date”) occurs for any reason prior to
the last day of the Performance Period, the Participant’s right to all
Performance Stock Units (and any associated Dividend Equivalents) awarded or
credited to the Participant pursuant to this Agreement shall expire and be
forfeited immediately and the Participant shall have no further rights with
respect to any of the Performance Stock Units (or associated Dividend
Equivalents). The Earned Performance Units (and any associated Earned Dividend
Equivalents) shall be settled in accordance with Section 5 hereof.
(b)Notwithstanding the provisions of Section 3(a), (x) if the Participant’s
Termination Date occurs prior to the last day of the Performance Period by
reason of Disability (as defined in Section 3(c)), Retirement (as defined in
Section 3(c)), or involuntary termination by the Company other than for Cause
(as defined in Section 3(c)), the Participant shall be entitled to receive the
number of Earned Performance Units (and any associated Earned Dividend
Equivalents) that the Participant would have been entitled to receive had the
Termination Date not occurred prior to the end of the Performance Period based
on actual satisfaction of the Performance Goals, and (y) if the Participant’s
Termination Date occurs prior to the last day of the Performance Period by
reason of death, the beneficiaries of Participant shall be entitled to receive
the number of Earned Performance Units (and any associated Earned Dividend
Equivalents) that the Participant would have been entitled to receive had the
Termination Date not occurred prior to the end of the Performance Period at a
100% overall payout multiple regardless of the outcome of the Performance Goals,
Total Shareholder Return or Relative Total Shareholder Return (which shall be
equal to the number of Target Performance Units plus any Earned Dividend
Equivalents).
(c)For purposes of the Award evidenced by this Agreement, (i) a Participant’s
Termination Date shall be considered to occur by reason of “Disability” if his
Termination Date occurs on or after the date on which he is entitled to
long-term disability benefits under the Company’s long-term disability plan (or,
if the Participant is not eligible for such plan, if the Participant would be
entitled to benefits under such plan if he were eligible)


1

--------------------------------------------------------------------------------





and such Termination Date does not occur for any other reason; (ii) the
Participant’s Termination Date shall be considered to occur by reason of “Cause”
if the Participant’s Termination Date occurs by reason of termination by the
Company and is on account of (A) any act or omission by the Participant
resulting in, or intending to result in, personal gain at the expense of the
Company; (B) the improper disclosure by the Participant of proprietary or
confidential information of the Company; or (C) misconduct by the Participant,
including, but not limited to, fraud, intentional violation of, or negligent
disregard for, the rules and procedures of the Company (including the code of
business conduct), theft, violent acts or threats of violence, or possession of
controlled substances on the property of the Company; provided, however, that
the meaning of “Cause” shall be (1) expanded to include any additional grounds
for cause-based termination specified in any contract, policy or plan applicable
to the Participant or (2) superseded to the extent expressly provided in such
contract, policy or plan; and (iii) the Participant’s Termination Date shall be
considered to occur on account of “Retirement” if the Participant’s Termination
Date occurs on or after the date on which the following conditions have been
satisfied and such Termination Date does not occur for any other reason: (x) the
Participant has attained age 60; (y) the Participant has provided at least ten
(10) years of service to the Company; and (z) the Participant has provided at
least 90 days’ prior notice of his or her Termination Date due to retirement
from the Company.
4.Dividend Equivalents. The Participant shall be credited with Dividend
Equivalents, which may consist of Deferred Cash Dividend Equivalents or Dividend
Equivalent Units (each as defined below), as follows:
(a)If, during the Performance Period, a dividend with respect to shares of
Common Stock is paid in cash, then as of the dividend payment date, the
Participant shall be credited with a right to receive a “Deferred Cash Dividend
Equivalent” equal to (i) the cash dividend paid with respect to a share of
Common Stock, multiplied by (ii) 220% of the Target Performance Units (the
“Maximum Performance Units”).
(b)If, during the Performance Period, a dividend with respect to shares of
Common Stock is paid in shares of Common Stock, then as of the dividend payment
date the Participant shall be credited with that number of “Dividend Equivalent
Units” equal to (i) the number of shares of Common Stock distributed in the
dividend with respect to a share of Common Stock, multiplied by (ii)(A) the
number of Maximum Performance Units plus (B) the number of previously credited
Dividend Equivalent Units with respect to such Performance Stock Units, if any,
rounded down to the nearest whole number.
Dividend Equivalents shall be earned on the same basis and to the same extent
that the Performance Stock Units to which they relate become Earned Performance
Units. Therefore, the Participant shall only earn Dividend Equivalents with
respect to Earned Performance Units and, to the extent that any Dividend
Equivalents are credited to the Participant pursuant to this Section 4 and are
not earned in accordance with this Agreement, they shall be forfeited and the
Participant shall have no further rights with respect thereto under this
Agreement or otherwise. Any Dividend Equivalents credited to the Participant
pursuant to this Section 4 that become earned in accordance with this Agreement
are sometimes referred to as “Earned Dividend Equivalents.”
5.Settlement. Subject to the terms and conditions of this Agreement, the Earned
Performance Units (and associated Earned Dividend Equivalents) shall be settled
as soon as practically possible, but not later than March 15 following the end
of the Performance Period (the “Settlement Date”) subject to Special Section
409A Rules in Section 18; provided that in the case of death of a Participant,
the Settlement Date shall be the Participant’s Termination Date. Settlement of
the Earned Performance Units and Earned Dividend Equivalent Units on the
Settlement Date shall be made in the form of shares of Common Stock with one
share of Common Stock being issued in settlement of each Earned Performance Unit
and each Earned Dividend Equivalent Unit, with any fractional shares of Common
Stock being rounded up to the nearest whole number. Settlement of Earned
Deferred Cash Dividend Equivalents on the Settlement Date shall be paid in cash.
Upon the settlement of any Earned Performance Unit and associated Earned
Dividend Equivalent Units, such Earned Performance Unit and Earned Dividend
Equivalent Units shall be cancelled. Any Performance Stock Units and associated
Dividend Equivalents outstanding as of the last day of the Performance Period
that do not become Earned Performance Units and associated Earned Dividend
Equivalents shall be automatically cancelled as of the last day of the
Performance Period.
6.Withholding. The Award and settlement thereof are subject to withholding of
all applicable taxes. Such withholding obligations shall be satisfied through
amounts that the Participant is otherwise to receive upon settlement.
7.Transferability. The Award is not transferable except as designated by the
Participant by will or by the laws of descent and distribution.
8.Heirs and Successors. If any benefits deliverable to the Participant under
this Agreement have not been delivered at the time of the Participant’s death,
such rights shall be delivered to the Participant’s estate.


2

--------------------------------------------------------------------------------





9.Administration. The authority to administer and interpret this Agreement shall
be vested in the Compensation Committee, and the Compensation Committee shall
have all the powers with respect to this Agreement as it has with respect to the
Incentive Plan. Any interpretation of the Agreement by the Compensation
Committee and any decision made by it with respect to the Agreement is final and
binding on all persons.
10.Adjustment of Award. In the event of a stock dividend, stock split, reverse
stock split, extraordinary cash dividend, recapitalization, reorganization,
merger, consolidation, split-up, spin-off, exchange of shares, sale of assets or
subsidiaries, combination, or other corporate transaction that affects the
Common Stock, the Compensation Committee shall, in order to preserve the
benefits or prevent the enlargement of benefits of this Award, and in the manner
it determines equitable in its sole discretion, (a) adjust the number and kind
of shares subject to this Award and (b) make any other adjustments that the
Compensation Committee determines to be equitable (which may include, without
limitation, (i) replacement of this Award with other Awards which the
Compensation Committee determines have comparable value and which are based on
stock of a company resulting from the transaction, and (ii) cancellation of this
Award in return for cash payment of the then current value of this Award,
determined as though this Award is fully vested at the time of payment).
11.Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, through Ambac’s stock compensation
administration system or when deposited in a United States Post Office, postage
prepaid, addressed, as appropriate, to Ambac at its principal offices, to the
Participant at the Participant’s address as last known by the Company or, in
either case, such other address as one party may designate in writing to the
other.
12.Governing Law. The validity, construction and effect of this Agreement shall
be determined in accordance with the laws of the State of New York and
applicable federal law.
13.Amendments. The Board of Directors may, at any time, amend or terminate the
Incentive Plan, and the Board of Directors or the Compensation Committee may
amend this Agreement, provided that no amendment or termination may, in the
absence of written consent to the change by the affected Participant (or, if the
Participant is not then living, the affected beneficiary), adversely affect the
rights of any Participant or beneficiary under this Agreement prior to the date
such amendment or termination is adopted by the Board of Directors or the
Compensation Committee, as the case may be.
14.Amendments to Prior Award Agreements. The provisions of Section 4 and Section
5 of each of the 2018 performance stock unit agreement (“2018 PSU Award
Agreement”) and 2019 performance stock unit agreement (“2019 PSU Award
Agreement”) between the Participant and Ambac are hereby amended to conform to
the provisions in Section 4 and Section 5 of this Agreement. The definitions of
“Adjusted Net Asset Value,” “Assets,” and “Liabilities” set forth in Exhibit A
of the 2018 PSU Award Agreement and 2019 PSU Award Agreement are hereby amended
to conform to the definition of such terms set forth in Exhibit A to this
Agreement. In addition all references to the term “Dividend Equivalent Units” in
Section 2 and Section 3 of each of the 2018 PSU Award Agreement and the 2019 PSU
Award Agreement are hereby amended and replaced by the term “Dividend
Equivalents.” For the sake of clarity, the third paragraph of Exhibit A to this
Agreement addressing a sale of Ambac Assurance UK Limited, or other disposition
which has been structured as an ART Transaction, including the impact on
Adjusted Net Asset Value and WLACC Outstanding is hereby incorporated into
Exhibit A of the 2018 PSU Award Agreement and 2019 PSU Award Agreement, as if
fully set forth therein. The acceptance of an Award pursuant to this Agreement
shall be deemed a written consent of the Participant to the foregoing
amendments.
15.Award Not Contract of Employment. The Award does not constitute a contract of
employment or continued service, and the grant of the Award will not give the
Participant the right to be retained in the employ or service of the Company,
nor any right or claim to any benefit under the Incentive Plan, or this
Agreement, unless such right or claim has specifically accrued under the terms
of the Incentive Plan and this Agreement.
16.Severability. If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision shall be amended to narrow its application to the extent
necessary to make the provision enforceable according to applicable law and
enforced as amended.
17.Incentive Plan Governs. The Award evidenced by this Agreement is granted
pursuant to the Incentive Plan, and the Performance Stock Units and this
Agreement are in all respects governed by the Incentive Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this Agreement by reference or are expressly cited.
18.Special Section 409A Rules. To the fullest extent possible, amounts and other
benefits payable under the Agreement are intended to comply with or be exempt
from the provisions of section 409A of the Code. This Agreement will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent; provided, however, that the Company does not
guarantee the tax treatment of the Award. Notwithstanding any other provision of
this Agreement to


3

--------------------------------------------------------------------------------





the contrary, if any payment or benefit hereunder is subject to section 409A of
the Code, and if such payment or benefit is to be paid or provided on account of
the Participant’s termination of employment (or other separation from service):
(a)and if the Participant is a specified employee (within the meaning of section
409A(a)(2)(B) of the Code) and if any such payment or benefit is required to be
made or provided prior to the first day of the seventh month following the
Participant’s separation from service or termination of employment, such payment
or benefit shall be delayed until the first day of the seventh month following
the Participant’s separation from service; and
(b)the determination as to whether the Participant has had a termination of
employment (or separation from service) shall be made in accordance with the
provisions of section 409A of the Code and the guidance issued thereunder
without application of any alternative levels of reductions of bona fide
services permitted thereunder.




4

--------------------------------------------------------------------------------





EXHIBIT A
The Award evidenced by the Agreement shall be earned based on the satisfaction
of the Performance Goals described in this Exhibit A (the “Performance Goals”)
determined based on the rating calculated pursuant to the following table,
subject to the RTSR modifier discussed below:
Rating
Payout Multiple
Adjusted Net Asset Value
($mm)
WLACC Outstanding ($bn)
1
2.00
(140)
9.992
2
1.00
(250)
10.727
3
0.00
(450)
11.467

Capitalized terms shall have the meanings set forth below.
With respect to the Performance Goals, the applicable rating shall be determined
as follows: (i) 30% of the Performance Goals shall be based on the Adjusted Net
Asset Value at December 31, 2021 and (ii) 70% of the Performance Goals shall be
based on WLACC Outstanding at December 31, 2021. Linear interpolation between
payout multiples of Adjusted Net Asset Value and the WLACC Outstanding, as
applicable, will result in a proportionate number of the Target Performance
Units (and associated Dividend Equivalents) becoming Earned Performance Units
(and Earned Dividend Equivalents).
All metrics noted in this table shall be neutral to the effects of changes to US
GAAP.
Upon a sale of Ambac Assurance UK Limited (“AUK”), or other disposition which
has been structured as an ART Transaction, the metrics referred to above shall
be adjusted as follows:
•
impact on Adjusted Net Asset Value shall be neutralized and management shall not
be penalized or rewarded if a decision to sell or otherwise dispose of AUK or
other disposition structured as an ART Transaction were approved by the AAC
Board of Directors, whether at a gain or a loss; and

•
impact on WLACC Outstanding - management shall receive the full benefit under
the WLACC Outstanding metric.

All determinations as to whether the Performance Goals have been satisfied will
be determined by the Compensation Committee.
Notwithstanding anything in this Exhibit A to the contrary, the number of Target
Performance Units (and associated Dividend Equivalents) that become Earned
Performance Units (and Earned Dividend Equivalents) based on the level of
achievement of the metrics set forth in table above shall be adjusted, either
upwards or downwards, based on AFG’s RTSR Percentile Ranking for the Performance
Period, in accordance with the table below, as determined by the Compensation
Committee. For the avoidance of doubt, in no event shall the Participant earn
more than 220% of the Target Performance Units after the RTSR modifier is
applied.
 RTSR Percentile Ranking
RTSR Modifier
75th percentile or above
110% of overall payout multiple
Between 25th and 75th percentile
100% of overall payout multiple
25th percentile or below
90% of overall payout multiple

For purposes of this Exhibit A, the following definitions shall apply:
AAC: Ambac Assurance Corporation.
Adjusted Net Asset Value: The value determined by reducing Assets by
Liabilities, determined as of December 31, 2021. Additionally over the two-year
period from January 1, 2020 through December 31, 2021 (the “Measurement
Period”), Adjusted Net Asset Value will:
•
neutralize the effects of claim payments, ART Transaction payments, loss expense
payments, advisor payments and the establishment of loss and loss expense
reserves for credits that do not have a GCL, as defined below, at the beginning
of the Performance Period;

•
measure AAC’s foreign subsidiaries utilizing the foreign exchange rate at the
beginning of the Performance Period;



5

--------------------------------------------------------------------------------





•
add back capital restructuring and ongoing OCI oversight costs during the
Measurement Period; and

•
add back costs of risk remediation activities (including ART Transactions, and
any sale of AUK or other disposition which has been structured as an ART
Transaction) with respect to credits within WLACC.

•
add back the following items (i) advisor and costs related to M&A and/or other
capital transactions above or below budgeted amounts; (ii) cost of
post-employment guarantees; (iii) changes to Board fees and Board imposed
expenses; (iv) litigation and defense costs and any potential litigation gains
in excess of damages incurred; (v) (cost)/benefit of performance based
compensation (above) or below target amounts; and (vi) any other costs as
determined in the sole discretion of the Board.

AFG: Ambac Financial Group, Inc.
ART Transactions: Alternative Risk Transfer transactions executed by the Company
that reduce/eliminate portfolio risk, including by way of proportional
reinsurance (e.g. quota share) or other alternative hedging or risk transfer
strategies (e.g. excess of loss reinsurance) the impact of which has been
approved by the Committee for purposes of reducing WLACC Outstanding. For
purposes of this definition, (i) the impact of an ART Transaction whereby net
par is not reduced but a portion of the risk related to a WLACC is defeased or
reduced for some or all of the remaining life of the insured exposure shall
count towards calculating the reduction in WLACC Outstanding and (ii) the
measure of benefit for WLACC Outstanding for an ART Transaction will be
calculated as follows (a) the net par balance of the portion of the WLACC
exposure affected by the ART Transaction multiplied by (b) the quotient of the
ART Transaction coverage period and the remaining expected life of the
exposure.  To the extent an ART Transaction is executed that does not conform to
the aforementioned example management will propose an alternative calculation to
the Compensation Committee to measure the WLACC Outstanding reduction. 
Assets: The sum of the following relating to the Included Entities: cash and
cash equivalents, invested assets at fair value (except for Ambac-insured
investments which will be measured at amortized cost and excluding the Secured
Note issued in 2018 in connection with AAC’s restructuring as it is included
below in Liabilities), loans, investment income due and accrued, net receivables
(payables) for security sales (purchases), tax tolling payments or dividends
paid by AAC to AFG, cash, cash equivalents and securities pledged as collateral
to counterparties and other receivables.
Included Entities: AAC and its subsidiaries, and may include any other entities
that the Compensation Committee shall determine.
Liabilities: The sum of the following relating to the Included Entities: the
present value of future probability weighted financial guarantee claims and CDS
payments reduced by recoveries, including probability weighted estimated
subrogation recoveries and reinsurance recoverables, using discount rates in
accordance with GAAP (“GCL”), fair value of interest rate derivatives (prior to
any AAC credit valuation adjustments), par value and accrued interest on all
outstanding surplus notes of AAC (including junior surplus notes), par value and
accrued interest on the Ambac Note and Tier 2 Notes issued in 2018 in connection
with the Segregated Account rehabilitation exit transactions (net of par value
and accrued interest on AAC’s holdings of the Secured Note), accreted value of
AUK debt, the liquidation value of outstanding preferred stock, and any other
debt. Liabilities will also include the par and accrued interest on any new debt
obligations issued in the future.
Peer Group: The entities set forth on Exhibit B hereto. However, in the event
that, prior to the end of the Performance Period, there occurs: (i) a merger,
acquisition or business combination transaction of a Peer Group member with or
by another Peer Group member, only the surviving entity shall remain a member of
the Peer Group; (ii) a merger, acquisition or business combination of a Peer
Group member with an entity that is not a Peer Group member, or the acquisition
or business combination transaction by or with a Peer Group member, where such
Peer Group member is the surviving entity and remains publicly traded, such Peer
Group member shall remain a member of the Peer Group; (iii) a merger or
acquisition or business combination transaction of a Peer Group member by or
with an entity that is not a Peer Group member or a “going private” transaction
involving a Peer Group member where such Peer Group member is not the surviving
entity or is otherwise no longer publicly traded, such Peer Group member shall
no longer be a member of the Peer Group; (iv) a stock distribution from a Peer
Group member consisting of the shares of a new publicly traded company (a
“spin-off”), such Peer Group member shall remain a member of the Peer Group,
such distribution shall be treated as a dividend from such Peer Group member
based on the closing price of the shares of the spun-off company on its first
day of trading and the performance of the shares of the spun-off company shall
not thereafter be tracked for purposes of calculating Total Shareholder Return;
or (v) a bankruptcy or liquidation of a Peer Group member, such Peer Group
member will remain a member of the Peer Group and the Total Shareholder Return
of such Peer Group member shall equal -100%.
Relative Total Shareholder Return, or RTSR: The percentile rank of the Company’s
Total Shareholder Return as compared to the Total Shareholder Returns of all
members of the Peer Group, ranked in descending order (including the Company),
at the end of the Performance Period.


6

--------------------------------------------------------------------------------





Total Shareholder Return: With respect to each of the Common Stock and the
common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of AFG and the members of the Peer Group, (i) the beginning
stock price will be based on the average of the twenty (20) trading days
immediately prior to the first day of the Performance Period on the principal
stock exchange on which the stock is then listed or admitted to trading and the
ending stock price will be based on the average of the last twenty (20) trading
days of the Performance Period on the principal stock exchange on which the
stock is then listed or admitted to trading and (ii) reinvestment of dividends
shall be assumed to be reinvested on the ex-dividend date using the closing
stock price on the ex-dividend date.
WLACC Outstanding: The remaining net par outstanding at December 31, 2021,
inclusive of the impact of any ART Transactions executed by the Company during
the Measurement Period, for watch list and adversely classified credits as
identified at the beginning of the Measurement Period (“WLACC”) by AFG and its
subsidiaries, including AAC and AUK. For purposes of this award, WLACC amounts
will exclude new credits added during the Measurement Period, including credits
added through reinsurance recaptures. Additionally, the WLACC net par
outstanding at the beginning of Measurement Period shall incorporate accreted
par outstanding at the beginning of the Measurement Period for the following
capital appreciation bond exposure:
•
Single Risk ID: 4224     NEW JERSEY TSP TRT FND-TRS SYS

Any reductions to WLACC net par outstanding for the above specified exposure
will be based on the accreted par outstanding at the beginning of the
Performance Period.
For non-U.S. exposures, the currency exchange rates to be used shall be those
beginning on the first day of the Performance Period.


7

--------------------------------------------------------------------------------





EXHIBIT B
PEER GROUP
Assured Guaranty Ltd. (AGO)
MBIA Inc. (MBI)
Syncora Holdings Ltd. (SYCRF)
MGIC Investment Corporation (MTG)
Radian Group Inc. (RDN)
Mr. Cooper Group (COOP)
ECN Capital Corp. (TSX:ECN)
Element Fleet Management Corp. (TSX:EFN)
Navient Corporation (NAVI)
Enstar Group Limited (ESGR)




8